Citation Nr: 0002013	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of subacute bacterial endocarditis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for the service-
connected residuals of infectious hepatitis.  

3.  Entitlement to service connection for a left shoulder 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active service from June 1946 to April 1948 
and March to August 1954.  

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from rating decisions of the RO.  

The Board notes that the veteran also had perfected appeals 
of entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for residuals of an 
appendectomy and dental procedures.  

In March 1999, however, the RO granted those benefits; thus, 
the issues are no longer in appellate status.  

(The issues of service connection for a left shoulder 
disability and an increased rating for the residuals of the 
subacute bacterial endocarditis are addressed in the Remand 
portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  There is no evidence of any current manifestations or 
related liver damage due to the veteran's service-connected 
infectious hepatitis.  



CONCLUSION OF LAW

The criteria for a compensable rating for the service-
connected residuals of infectious hepatitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114 including 
Diagnostic Code 7345 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for hepatitis is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's hepatitis.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

A careful review of the service medical records shows that 
the veteran was treated for infectious jaundice in 1947.  

In May 1949, the RO granted service connection for infectious 
hepatitis and assigned a noncompensable evaluation.  

In February 1990, the veteran was hospitalized for repair of 
a left inguinal hernia.  The hospitalization report notes the 
veteran's history of hepatitis, but there is no evidence 
suggesting that he had active symptomatology.  

A July 1990 letter from E. A. Hildreth, M.D., includes a 
discussion of the veteran's history of hepatitis.  Dr. 
Hildreth suggested a hepatic evaluation for evidence of any 
chronic active disease and/or hepatoma.  There was no 
evidence, however, of any active disease.  

In May 1998, a VA examination was conducted.  The veteran 
reported no vomiting, hematemesis or melena.  He stated that 
if he drank too much coffee, he had a fullness in the right 
upper quadrant of his abdomen.  He alleged that he had 
trouble eating greasy foods.  He reported one episode of 
colicky pain two years earlier.  He complained of chronic 
fatigue associated with chronic anxiety.  The examination was 
essentially normal.  The diagnosis was that of "[h]istory of 
hepatitis B with positive hepatitis B core and surface 
antibodies; no clinical signs of symptoms of chronic 
hepatitis."  

There are numerous VA outpatient and inpatient treatment 
records.  Although several reports note the veteran's history 
of hepatitis B, there is no evidence of any symptoms or 
treatment of hepatitis.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected residuals of infectious 
hepatitis is currently rated as noncompensably disabling 
under the provisions of 38 C.F.R. § 4.114 including 
Diagnostic Code 7345.  Under that diagnostic code, a 
noncompensable rating is warranted for healed, nonsymptomatic 
infectious hepatitis.  A 10 percent rating is warranted for 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating requires minimal liver 
damage with associated fatigue, anxiety and gastrointestinal 
disturbance of lesser degree and frequency than a 60 percent 
rating, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating requires moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue and mental depression.  
A 100 percent rating is warranted for marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for the veteran's 
service-connected residuals of infectious hepatitis.  There 
is no evidence that the veteran has any symptoms of hepatitis 
or related liver damage.  In the absence of evidence of 
demonstrable liver damage with mild gastrointestinal 
disturbance, the Board must find that the disability picture 
is such that the criteria for a 10 percent rating have not 
been met.  The preponderance of the evidence is against a 
compensable evaluation for his service-connected residuals of 
infectious hepatitis.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply.  

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

A compensable rating for the service-connected residuals of 
infectious hepatitis is denied.  



REMAND

The veteran alleges that his service-connected residuals of 
subacute bacterial endocarditis, is more disabling than 10 
percent.  

The veteran's disability has been evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7001.  During the course of this 
appeal, however, the criteria for evaluating cardiovascular 
disorders were changed, effective on January 12, 1998.  
Although the RO addressed the new criteria in a March 1999 
Supplemental Statement of the Case, that decision was based 
on a May 1998 VA examination.  The May 1998 VA examination 
was clearly inadequate for the purpose of considering the new 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Following a review of the entire 
claims folder, it is the opinion of the Board that the 
clinical findings currently of record are inadequate to rate 
the veteran's service-connected disease under both the old 
and new rating criteria.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim of service connection for a left 
shoulder disorder to be well grounded, there must be 
competent evidence of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran must provide competent evidence of a nexus 
between current disability and his period of service.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment received 
from all VA and non-VA health care 
providers for his service-connected 
residuals of subacute bacterial 
endocarditis since May 1998 and for a 
left shoulder disability since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Regarding the service connection 
claim, the RO should take appropriate 
steps to contact the veteran in order to 
afford him an opportunity to provide 
additional argument and information to 
support his application for service 
connection for a left shoulder disorder.  
This should include asking him to provide 
all medical evidence to support his lay 
assertions that he has a left shoulder 
disability due to disease or injury in 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.

3.  The RO should review the record to 
determine whether a well-grounded claim 
of service connection for a left shoulder 
disorder has been submitted.  If it is 
determined that the claim is well 
grounded, then the RO should undertake a 
de novo review of the claim based on the 
evidentiary record in its entirety.  All 
indicated development should be 
undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.

4.  Then, the RO should arrange for a VA 
examination to determine the current 
severity of the veteran's service-
connected residuals of subacute bacterial 
endocarditis.  The veteran should be 
accorded a comprehensive VA 
cardiovascular examination to determine 
the current severity of his service-
connected residuals of subacute bacterial 
endocarditis and to obtain information 
which will provide for its evaluation 
under the new rating criteria for 
cardiovascular disorders.  All indicated 
testing in this regard should be 
accomplished and all findings should be 
reported in detail.  The examining 
physician should be provided with a copy 
of the new rating criteria effective on 
January 12, 1998.  The complete claims 
folder, including a copy of this remand 
order, should be reviewed by the 
examiner.  Following examination of the 
veteran and review of the claims folder, 
the physician should comment as to the 
following:  (a) whether it is at least as 
likely as not that the veteran's fatigue, 
weakness and shortness of breath are a 
result of his service-connected heart 
disease; (b) whether there is evidence of 
a definitely enlarged heart, diastolic 
murmur and arrhythmias; (c) whether the 
veteran is currently having angina, and, 
if so, the severity thereof; (d) whether 
his heart disease is such that more than 
light manual labor is precluded; and 
(e) whether his heart disease is such 
that more than sedentary employment is 
precluded.  The examiner also must 
indicate the level of metabolic 
equivalent (MET) that the veteran is 
capable of, and comment on whether there 
is associated dyspnea, fatigue, angina, 
dizziness or syncope.  A complete 
rationale for any opinion expressed must 
be provided.  

5.  After undertaking all development 
requested hereinabove, the RO should 
review the veteran's claims, to include 
consideration of both old and new rating 
criteria for cardiovascular disorders.  
If any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



